Citation Nr: 1137136	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  94-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as ulcerative colitis.

2.  Entitlement to service connection for a skin disorder, claimed as tinea corporis.  

3.  Entitlement to a compensable rating for a respiratory disorder, to include sarcoidosis, prior to October 11, 2006. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1991 and had periods of active duty for training (ACDUTRA) beginning in 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2003, the Board denied the claims on appeal.  The Veteran appealed to the Veterans Claims Court.  In December 2003, the Court Clerk granted a Joint Motion for Remand (JMR) and the case was returned to the Board.  In February 2005, the Board remanded the case for compliance with the December 2003 Order.  

The case was remanded by the Board again in June 2007 to obtain Social Security Administration (SSA) records.  In May 2009, the Board again denied the claims and the Veteran appealed to the Court.  In October 2009, the Court Clerk granted another JMR.  The Board denied the claims again in April 2010 but was again the subject of a January 2011 JMR.  The case has yet again been returned to the Board.  

The issues of entitlement to service connection for a gastrointestinal disorder and a higher rating for a respiratory disorder are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  A chronic skin disorder was not manifest during service; chronic skin pathology was not identified until October 1993 and the Veteran's current tinea corporis is unrelated to service.


CONCLUSION OF LAW

A skin disorder, claimed as tinea corporis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent the Veteran claims that his skin disorder is due to undiagnosed illness, the Board notes that service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2011).

On November 2, 1994, Congress enacted the "Persian Gulf War Veterans' Act," Title I of the "Veterans' Benefits Improvements Act of 1994," Public Law 103-446. That statute authorized VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses (including, for example, chronic fatigue syndrome) which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In particular, the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to compensation for disabilities occurring in Veterans of the Persian Gulf War.  In June 2003, VA promulgated regulations to implement the Act.  See Compensation and Pension Provisions of the Veterans Education and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now codified at 38 C.F.R. § 3.317).

With exceptions not here applicable, current law requires that in order to obtain compensation for an undiagnosed illness, the disability in question must not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2011).  If a disability is shown to be attributable to a known clinical diagnosis, service connection may be established for the diagnosed entity on a "direct" basis.

Here, as the Veteran's claimed disorder is attributed to known clinical diagnosis of tinea corporis and eczema, it cannot be evaluated as an undiagnosed illness caused by Gulf War Syndrome.  As such, the Board will now evaluate the claim under a direct theory of entitlement.

Service treatment records do not reveal any evidence of a chronic skin disorder. In July 1991 and September 1991 Reports of Medical History completed shortly after the start of his active service, the Veteran self-reported that he never suffered from any skin diseases.  Similarly, a September 1991 Report of Medical Examination indicated that his skin and lymphatics were within normal limits.

A September 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation indicated that he did not suffer from rashes, skin infections, or sores.  He was discharged in December 1991.  Therefore, the evidence does not show a chronic skin disorder in service.

Post-service treatment records show the first evidence of skin symptomatology.  In a November 1992 sworn statement, he indicated that he had been suffering from a skin rash since approximately March 1992, three months after separation from service.  He elaborated that his skin felt like "needles and pins" were sticking in him whenever he took a bath.  However, in a February 1993 National Guard Report of Medical History, he self-reported that he never suffered from a skin disease.  A February 1993 Report of Medical Examination indicated that his skin and lymphatics were within normal limits.

The Veteran was afforded a VA examination in October 1993, at which time his skin was noted to have mild changes of the bilateral hands that appeared to be eczematous in nature.  There were no signs of infection and no other abnormal skin findings.  The examiner diagnosed a skin condition of the bilateral hands clinically consistent with eczema.  Subsequent VA treatment records characterized the condition as skin lesions consistent with Gulf War Syndrome.

In a June 2002 VA examination, the Veteran was found to have a rash on both groins consistent with tinea corporis.  However, there was no other rash found on his body.  The examiner opined that this fungal infection was caused by poor hygiene and tight clothing rather than service.

The Board denied the claim for service connection in June 2003 based largely in part on the negative medical nexus opinion of the June 2002 VA examiner; however, the December 2003 JMR indicated that it was unclear whether the June 2002 examiner based his opinion on the belief that the Veteran did not have a history of mycoplasma infection when there was reference in the record to two strains of such infection.  Thus, the case was remanded to obtain a new medical opinion.

In accordance with the JMR, the Veteran was afforded a VA skin examination in February 2006, at which time his entire claims file was reviewed with an emphasis on dermatological findings.  As an initial matter, the Board finds that the February 2006 VA examination was adequate for evaluation purposes.  Specifically, the examiner had the claims file for review, obtained a medical history from the Veteran and conducted a thorough physical examination.

With respect to the examination itself, the examiner noted some xerotic patches on his hands and upper extremities, with no evidence of tinea corporis.  Noting that this form of asteatotic/hand eczema had no known relation to any type of Gulf War exposure, the examiner concluded that he was not disabled from the skin condition and the condition was not caused by exposure to anything in the Gulf War.

In a September 2006 addendum to his opinion, the examiner could not definitively say whether the skin condition was incurred during the Veteran's period of active service because the Veteran contended that he did incur it there while the objective medical evidence of record indicated that it was not incurred in service.

Also of record are VA treatment records dated subsequent to service, which show few instances of diagnosis and treatment of skin problems.  Most records fail to indicate complaints from the Veteran, diagnosis, and/or treatment of skin problems. In fact, several treatment records report that he had normal skin.  On the other hand, records such as one dated December 2003 indicate that he had Gulf War Symptoms of skin lesions.  However, as noted above, the medical evidence does not support a finding that his current skin disorder was caused by exposure to anything in the Gulf War.

The Board denied the claim in May 2009 based largely in part on the absence of a diagnosis of a chronic skin condition or symptomatology which could reasonably be associated with a chronic skin condition during active duty.  However, the October 2009 and January 2011 JMRs indicated that the Board did not adequately discuss the lay statements of record.

In accordance with the JMR instructions, the Board has reviewed the evidence, including medical records and lay testimony.  Based on the above evidence, the Board finds that the claim must be denied.  To that end, the Board places significant probative value on the absence of a diagnosis of a chronic skin condition or symptomatology which could reasonably be associated with a chronic skin condition during active duty.  There was no diagnosis or suggestion of skin symptomatology and the separation examination was normal.

Moreover, the first definitive diagnosis of a skin condition did not occur until October 1993. The Board places significant probative value on the gap of time between discharge from military service and the first diagnosis of a chronic skin condition and finds that the post-service symptomatology is too remote in time to support a finding of in-service onset.  See Maxson, 230 F.3d at 1333.

In addition to the documented post-service treatment records, the evidence includes lay statements from the Veteran and his family members asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board, however, finds that the Veteran's reported history of a chronic skin condition since active service is inconsistent with the other evidence of record. Indeed, while he stated that his disorder began in service, the separation examination was absent of any complaints.  Moreover, the post-service evidence does not reflect complaints of a skin disorder until November 1992.  As noted above, the November 1992 statement indicated that the skin condition manifested in March 1992, three months after discharge from service.  

Subsequent to November 1992, treatment records show minimal complaints, diagnosis and treatment of a skin condition, with the majority of treatment records reporting no skin abnormalities.

The Board has also considered the Veteran's statements as to medical nexus.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, eczema is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson, 557 F.3d 1355.  Therefore, the Board places little probative value to his statements on the issue of etiology or diagnosis.  

Next, the Board has considered the Veteran's family statements as to continuity of symptomatology and medical nexus.  Specifically, his mother wrote a letter stating that he was in very good health before he left for Desert Storm.  She stated that he returned sick.  His two sons also wrote letters.  

A letter from the first son stated that the Veteran was a very strong and healthy man and returned a weak man who was always sick.  The second son stated that when his father returned from service, everything did not return to normal and he remembered his father's skin was broken out and his face was swollen.  This second son is competent to report that his father's face was broken out and that he had a swollen face.  

The Veteran's family members have not asserted a continuity of symptomatology.  His mother and second son did not address the Veteran's skin disorder; they simply asserted that his health deteriorated.   His first son asserted that he remembered his father with a skin disorder but that memory does not provide evidence that is not already of record because the evidence shows that the Veteran had some skin disorders after returning from service.  These lay statements do not provide support for continuity of symptomatology or medical nexus.

The competent evidence in this case has been provided by the medical personnel who have examined and/or treated the Veteran during the current appeal and by service records obtained and associated with the claims file.  The Board attaches greater probative weight to the clinical findings than to his statements or the statements of his family.  See Cartright, 2 Vet. App. at 25.

The Veteran argues that the September 2006 addendum to the February 2006 VA examination report is speculative and that the benefit of the doubt should be granted as the examiner stated that based upon the Veteran's reported history of eczema in service, one could say that he had eczema in service but did not seek treatment in service.

The Board recognizes that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  However, the VA examiner's speculative opinion associating the Veteran's current skin condition with his service is based upon his report of his in-service medical history which is unsupported by the service treatment records and his own statements.  Therefore, any opinion based upon his reported history is given less probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993)).

Further, speculative medical opinions do not provide the required degree of medical certainty for a finding of service connection.  The phrase "you could say" constitutes mere speculation as to the etiology of the Veteran's skin disorder.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It has been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable.  The appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2002 that fully addressed all notice elements.  A supplemental statement of the case was subsequently issued in December 2002.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, adequate notice was provided prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and SSA records.  Further, he submitted additional treatment records, lay statements from family members, and several written statements.

Next, specific VA medical opinions pertinent to the issue on appeal were obtained in October 1993, June 2002, and February 2006. Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder, claimed as tinea corporis, is denied.


REMAND

Pursuant to the JMR, another examination is needed to address the Veteran's claim of a gastrointestinal disorder.  Specifically, the parties found that the examiner did not address the origin of any other undiagnosed abdominal symptoms since service, such as post-service abdominal pain, that was not consistent with gastritis.  Therefore, the examiner will be asked to explain if any abdominal symptoms are attributable to a known medical condition.  

In addition, the RO effectuated a Board's grant of service connection for a respiratory disorder and assigned a noncompensable rating.  Ultimately, the rating was increased to 10 percent effective October 11, 2006.  Upon further review of the file, the Board notes that the Veteran submitted a notice of disagreement in June and August 2007; however, the evidence of record does not reflect that a statement of the case has been issued pursuant to 38 C.F.R. § 19.26 in response to the notice of disagreement on this issue.

As such, the Board must remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where notice of disagreement is filed with claim and no statement of the case has been issued, Board should remand, not refer, that issue to the RO to issue statement of the case). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Augusta, Georgia, for the period from July 2010 to the present.

2.  Schedule the Veteran for an examination for the purpose of ascertaining the etiology of his current gastrointestinal signs or symptoms, apart from gastroenteritis.  

The claims folder should be sent to the examiner for review and the examination report should note that review took place.  

After an examination, the examiner is asked to provide an opinion that addresses the following:

* Are all of the Veteran's gastrointestinal signs or symptoms attributed to a diagnosis of ulcerative colitis or inflammatory bowel disease?
* If not, are the signs and symptoms attributed to another known diagnosis or part of an undiagnosed illness?
* If a diagnosis other than ulcerative colitis or inflammatory bowel disease is shown, is it more likely than not related to service?

3.  Thereafter, adjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Issue a statement of the case on the issue of a compensable rating for a respiratory disorder for the period prior to October 11, 2006. 

5.  Inform the Veteran and his attorney of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


